Case 3:17-cv-00007-GTS-ML Document 104-17 Filed 06/17/19 Page 1 of 25
DI.

6)
[Re ey

Case 3:17-cv-00007-GTS-ML Document 104-17 Filed 06/17/19 Page 2 of 25

me)

Apt

1} oy &. event

 

Sy, She:
od oil. Perot)...

chants the.

MOP. we tov ta
atest. Ronee,

Wot

veauy 7 come seces
eo felnrad_,

wor

htt Do gyew. ae

ob ae oe ape

Nd v B : YWaveAt SRA

ov oust tes ay ;

 

 

fas ey

SEAS

S28 __ Aloe _

Wr 2~ 1b

OUR. Hw Ye paapbe every

tee ee ee

__ gate Oe? Fp 2.
VL. “Prout.

toe Meat da) bebe

we ee

Sometine §

be kpmemee ean Kemer epee kaye we ce

The... SEE. O08. A Sst8urd tendo wily, ue
1 os dhe Steeles, wow wth her OSS pad Pow Hae §.. __
He Freee naoes ws Aish SES ese a ee a
ee nd eg

ae “sided s oe white .

MATS abowk. 4.

that 1 duos = .

adie) gin Socal wat dle,

bev] dacvtMelttd about Vos —

VS000886
‘ E 3:17-cv-00007-GTS-ML Document 104-17 Filed 06/17/19 Page 3 of 25

lac

—!

  

Ad Yes
2D sare ines i .
a liveully. by © etwas
y. reli 30 on gine 5 oe woe  f¢ he. gu
V8 Wave with: ‘sy s
Sly. £0 Ov. pal ctusents.. thet. Consistently |
(Ss Dea: C5. some 3 wens. 8) soe. wa aids. ‘tbe.
GUN ROMS ces. .
(Od).

; Some wis call. her AES. Dtyer ans
beak he i WV Shueis ailber /

 

 

VS000876
, Case 3:17-cv-00007-GTS-ML Document 104-47)

a. 19 Rage 4 of 25
wok “4 Bibek

    
 
 

a zeit : Romp rag cin * Omak’ / hase Sy htce”
los NY nely & awe ‘ :
a by Syayaats | Ret

_ ,« “
, Faecdy Ty a
: Feber] i i: egigh™

» Ves , Swe \vas Sprad ere uh fore ae Vb Stems c fo ark bthec

0) ye5 -In- my ‘opine oy ARCS. DYE
: . IS fod Feacher ly Is 4 fou’
3) Wonalty, by (ons Gloss fo deel ithe and Sh Ts Nar yaaic
a(t.
=) rk of Hee time Hey de bak er all te
{frre

oS Wes Haere. 18. USnally ad feusl’ 2 A\5tap Hen §
Site Class yal Say

G) Yes, bak if Wes qnoshty, fscen vhen Hy
teach Conls nel hea ¢ Yours

TY yes My fre nk ghee pever— frcaeel
Wars Say CF
8)

ee

|.) ne

 

3) » WS = Veecd tn Close once or tetee Hels. year

eS _ ihe “y kiSo__ Seem fo Cnase 4 lot oF distuctor A Heiney,

a os

— rey ste fe tlie

theres Is Cap Hoy fe CH

ee, a et et a
——- a see

\, MMM ie et te sertner r wind

havent ———— Wwanproeti(re _ long negee TO rmnedS | ye beat her?
ih, fyi Witla Ho “peabioy \ bak ee Almay r
Lenin Weak peald fee fatier
oT w§eosk, Corin CRaate 4cauee

VS000878
H is > : She Via

41. AS shave ofe
ANG. TL Yoventt
U7, Mab. te.

. tA. Mot. that. KoAbte
110. Beth 4. an nesadh.. beer. A Sb »

“ape 3:17-cv-00007-GTS-ML Document 104-17 Filed 06/17/19 Page 5 of 25

 

(A-fa-lb
Sears Ableasic

BOS but Aor.

A Pies

Meter. the. am
he OITA L tem

Qi OMediMes we. whe. «if.

; 2, She _ SUM fe tells thee BHyhent¢o 72 Cheater Hert ob? sa

the dilhe-. 2 muere a
SoMa. Hate WEE. fo whos vere el. teath: hig. cas
heald. alvorle use...i0o fraptiode. ayy VO oe ate
OK. BNowle\ete.. i esinceccr peencuvsenans . .
8. JES . SoMa} Me AAS Safe. Sea (there. ffl oan
SED) ee

1. NO Wak at

id fie we ce tan pote we enelben
cle ee 9 - oo (te —_ _

VS$000872

 

 
, Case 3:17-cv-00007-GTS-ML Document

  

NIC He Changed Seals So
1G Wwe cee

22

he end && Guery class Ser
MHerne wes. fy (Oa .67 uno.
Y}Same do and Some.cent

{NS ducal Gy Schoo

ee OS AANA. slaceck.
-. wllINOS Spal “TE Seen.

 

 

104-17 Filed 06/17/19 Page 6 of 25

(2-GAG
U kines Since Me bec Ng,

YES es Ouray Ne A ARQ, get Yo Work. Win Yartners. at

OMe nar’

Ua sh Rexh fo

oe

e\ OS Nha

DV oes... REC _USk- yellow. Or a Q. 10k byckere oa

“OT dent. ov. Ihe Stent inwroulbe did Gawhng NY, T
Nan bes... Ceed” ‘a ard ‘would neat do, Rh

7 [sera XN. 1 RE a

IING.

VS000888

5) Some Wes cece lay archer anc yell: Hoirgs. cur ee

ONT a hovans heard Gnwlare 5: OSC cds her
| ero 16 @ ech ie pinnate “toi AS: “i e
 

ase 3:17-cv-00007-GTS-ML Document 104-17 Filed 06/17/19 Page 7 of 25

i...

L)is, thee gudeg? cht people (ad ave Gabing ror
L wtih, olge 7 si a . 7

D6 ve we GP dhe pouk Wwe Se Poecen

Ta) Yes tes ob Lh Us Hie rag on of. fee bide.
Lh enon lh y. 7

Ld Ye, AVI yt 02ty- y ~erorgeto be, A nol tn wae bed Corey §

ot falkasNne-

4. .
() Hepa Yer. bat... Warf _ jared Jrvglied of “gue es

| AYN

 

1@ |
sags DN. T. han 4 Sten. acy, Has. tt

! bey Rap Yuape.

 

VS000890

 
Cage 3:17-cv-00007-GTS-ML Document 104-17 Filed 06/17/19 Page 8 of 25

 

eee ah py enn gtee Ate  e

i
ae
os
oes

COW ee igh fe ae pontine men

pe @ foligw reCeOa

se ae mye) ia — t = —

OPE Topic i ~

oe thks 6-|- pad — sees g acca caer ce bh peepee ei ible dist plaiemmmamna Sr ‘
SRO eee ence

 

 

 

 

 

 

= — wee
_ son — sso mat mse i
pas apa =
rane

VsS000900

 

 
Niseck a.’ JN.

 

case 3:17-cv-00007-GTS-ML Document 104-17 Filed 06/17/19 Page 9 of 25

a AIL

! Yes She. hee changed Le Ss; egeregens

She doe, Ci. dt tary. endo |y, < ewes

yes | sf Edel i ate: ux 12x &.. mn WS pS: casera. shen. ease covocrenerQllige semays oo

BGS Ds ete Re. = 3 : asta ncn tens

Thee ours "hs, 2 £eyh a = bo she. putts. mys
(osdbrs.” 3 thee wl shurd tats. dhe. t “3

Ste al or bs dp [stem ts drecben s S Onc les. co.

ie POcrNerSe . —

Some. Students. meld. oc dalk de...

Hoe 9 les moc eS. oC Ie ny nsiges COM Gree. des. lc - :
Students,

Cs clo ohuddewt!sS chore del Rar abst. -
en ST, bec i oe ae . Y | Rae os

Ne Pont ot dhe. Comat Leet nets dvecked fouseds
Nie fesehe .

SV Jom te do - Cee ot On of-fio cen posted.
on Speial medte-.

VS000903

 

ONL OF CYS 4. ae Sa eeers
   
  
  

a if SS = —

ag . 3:17-cv-00007-GTS-ML Document 104-17 Filed 06/17/19 Page 10 of 25

er ee aie

if ie ether eer

; i /! ay fy Ah poe

 

 

 

 

 

 

 

 

oni a emma meting cm ame BE
= — spencer eran! enemas epimers
ee
——— ———
—_—-— ———
: ee rtm cei ita, me I pe = ae i
=i an pee I
— oo = _
= ——— semen econ
ee ue
— ————
—— ———— |
er rat tre am im eect serene
7
—_ — ce enna ina on  tmettiin a at
—————— a eri ea i me
—_—— —_— —_
— —_— i
—— ee avarice rene ni
— ——
—— —_
—————
. ; [ = —_—_-——
panne coe —
—_e ————— — ———-— —_———— —_ .
pein = i
—_— ——— — —+ narra met te
a = -
ce acne ne ee _ =
— eet ee
Sen _ = ———
—_—- —_---- _ — — _——— EA
penetrate
=
aire — -_
_ — — ee ee ete semen am
—_———— —— ——
— ——— ——
—— oe rn oie nn er —
— —_ ee
| — - —
| — a — — — = pac conn
= ee a
epsepa se ening nt
Laem
aati! s - -
—_— eee ae
— L= — ee ne
_ set im mI
re erty a treme ae
—— —}.|§ —-—-+-— —
————
ee
— : -
———— ;
——— st pe ie vere —
es ———
a re eh
eet ete nem
—————— i —
a —_
——— a ame
—s ee
tee ager yt esarnnm nee an oe
| __™4 ee soe
——— —_

 
: oe 2 tae

a

3 5

eS

 

Se Site i

Case 3:17-cv-00007-GTS-ML Document 104-17 Filed 06/17/19 Page 11 of 25

| (esl | | se Ng |

\-
| RSs. |.
Aes. ass Lue “CAGE “Os KEN EW Ge SLOAN Cog BOGE up
AL Shaw. QUMR COCYVSS IAA AY OC LEE LSM Qo.

TP WAGES AONE ONOS Sow on SUVS Soaks Loo

| Gareo aac Cok WNDEGELEE NORAD SACS GR EON NO
J dead, CoeoSvonsy  Sueotts. SsusNOy. Qe SEAMLESS SS BOO

KnoeNpe ess sere CSS Sood: 7
=e oh “t o\\ caithe. Coniunn., CS Se Baw sone. Seuss is ALONIK Si

SCNT) SeaOES ere BOSS ay aii
co :
WOK OSCR ATES MAES, Oe.
QSRISLMEs Areas dsorxads: AK.

| So AN Ske GgSO eID BLESS, TEAC SK Ses,

NOE PS. AGO'N GEC. ALS, SOY Doss CWC
SIAN, CA PRERR. GSS ss Le hs

 

 

mis Oe ee

VS000910
_ Case 3:17-cv-00007-GTS-ML Document 104-17 Filed 06/17/19 Page 12 of 25

a ee

vane be AS lecer viel g Ti

4

 

I) Yes , many 4 Imes » O Seu hind Spgiont
Sas AMNes jyere tt | he j new =
Or thy Loar al Samet Se i fe)..
Tad

IChare
: T Seals Mul bemed Weel “7
| ry. tex move . “Seat. ae, ONCE.» (rol-| Wei a im).

epee

Dip. SomneHienes bY rows, Sometimes Blond J boxes.

HH)

OPS Cure. farelt. ‘ele WA _.AN.ae.
Coginn. _

USoatlY Yes, be eon’ le lend die gb =e

| Wi th. anes thar Saver. O oe aa On ceiadit. _.

1. feeble. Aeoee eee —_

 
    

>

onl Y A Jon. ‘hes 4 :

  

e. (Asa 1 Of : a
aT Lf
- Clear ad \i- deo. Smack Sear ne ©, ass...
; AG ns ay “seth besore “ane has vad ; ke
int wice — 7d. jap Senne oan
N ofa. =i lei, e a AUG, — _
(\- roe Slanay.U DES

: 20

[ues besides... ron Seal Stam, ne, “a

eer... Or 19502 OO. DONe. en

 

Al Neo... senna
bye (bak a da pies saat tS her” “sae

|g
“WGoht adiere rch’ ruoils cles. “inales a eaber

 

-f) vet)

= —T She jpoSn+-—-Sound vier Soci
Se a er dl ta sonar

VS000929-

 
Ca

= a

“uh bp yet nO po0@s Su... oe
«2%

4
—

tis

se 3:17-cv-00007-GTS-ML Document 104-17 Filed 06/17/19 Page 13 of 25

J

<i fy ONE? Ne By LA RE allows BAY. cle. PERU OS SPE cate aes

 

apts

Ji Ocean on Rew. KW ett o sane sae raat

 

2 2 #¢ Ly Che io _ Ba. a1 cove
: ON Se ce AS, 8 cer orl!

 

“T. sey pan: i = = : ee =
i Ae wo t¥* aesin Gee prekners . Tein A bee fetoete No

Lat ane ~ De tee nt nk ee re HR ome a rom store fe MRR REAR RSA

 

 

Ti x

5) Fintan. edcodiesites fe mete OWN eee Nae

 

ke

ae, |

 

a — her Maier Carce. Nausdey ETA (8. year eu ticdul... again ga ee ene
M?.

yy fp rhea eh eet Rade oie Candin dy
osc... cbyer Cesome tb beara. Set lean leant Mt ue.
a eee etn ok

ie a: Meet Ade Odd Re Mart Uibnen.. Shee. Act\ bein) —_ poe.

! hada a See — ce wnbena Men ROL AAC AU 9) SORE, —UALL en By

to. rein ed De spe esse hae er el

a. PR pita acannon x . a eee
fo» fue a: ath dccachens : yas -jwedo—.Abeord “ne Ne adil
Fe fermen c\oQ%  ewd- oh hoes, Kem ors) Riledignd x, ad

= i = rie tenn A op cl fe Te ee ma Be sited Ra pee mea nd pA men
on et - = prewiee oder tiga aires emo. atte = — i

a oe ~--¥g000933

 
Qase 3:17-cv-00007-GTS-ML Document 104-17 Filed 06/17/19 Page 14 of 25

eae Pafle

5 moves () Shes GhonGew Se Os a , Cc Sou AG l Ps aut AX Aaé ©
ice hanes oo most HN-— aore. pow a “a
Seeerorte el = Tirchentks By. Colors. 7 tt wt. Skins

L- T COU | dus. bee cn accxken-te Af laereuet. tert gen
Orn Sent baer we Ox, Lan hye.

— ey) 'Sttudhe whee — ~ ho wack, re 960 ae 7 Aharon. Auta? sighed

4 FOUR Uo r&..

Ei Ms. Pyer. Condom Ly Chases tte 4 roup 5
ban file omeye lt adbnen ere do QLOMP Amore Bee Beg =e A oe

2 A tok of _Sctadlent's. doalt fol law Ms, Dyets -
— —— dhtasktructeas. ae Alse .san@.. steaents ‘cdeont

tend te werk “yet, hake G00 o> Sartre
| sstnein osnigner bens the. 7 arent reads

 

 

. Crt Kare have beer 0 oy. _kvts steele.
: Co ASR ent ot ispupt ae ba sS. “Tht brent
Lb QEtn “Sy lod aS =e cs as bur (- ado n--& a

; Mes Siden-}. Sis ABV. presale, PREP PM ae
| Conmamenrs Cana . M).oaret.. cared tn SPplep hate Leon as

1} Yess “Henan bean divrectedl wert s Mme Lhe

 

 

YL MIO
dO Ms. Dyer Seeris—+ty hwe Ao Comotrol of -
| iStuctancts be Liew OS .

SLY facie anc & now Wwrepe be pr houge
. Ah SS. Librlranssdeke a _, ~
en CANE et SE Piles rq bout i is

None wl how Ps. Tx per Sn ogoos fae, one biti?
Y VS000892

 
Casg 3:17-cv-00007-GTS-ML Document 104-17 Filed 06/17/19 Page 15 of 25

2A MMe

 

es a. coupla fies, ine bced Ov*D ekouuion vv » these a ‘\

ae Shodents cO\er'e_ sl. + Loeotd Cv09 evale bed
stad Curranae dar + had OK Har Vleck Ourhnde iw tha
bak alaeds saealial Sodet.. ise vplion. o\ooud. ne wae
Aah” on d “Blacks eo pare thoes Sy dercte:(auve
Jus Joking closer, ) 3z, clout hab) tsg tas mre

. My Avated: 5 JUS aw, Cove) AG sit Stacks, —
Z “és gpoi ke Vraquen tie * 3 S ‘
ue

3) she Usual 7s ps based, gn iShs- vill al
lo

jor well a P Sony fe oor done,

AS Le Ypereek. ot whe Wed ov . tl aie dean
saad pane tw be cisve Hive and ae whe aedheh
aoe. “\ =e

 

   
   

s); Ls py en Maven enerrgne, Ever \wecs vaetieg
vs Cb anne oad ws rorya cer

i. Its Mos\ ewer (Sa Ww. efass ap ot

| ee a ody Me 22 — ‘SSues
a .

     
 
 

e

0S

gs Sat, ula abeoss Mes. Yow Ae Oreo! Ypsh
i" abi » %Ons R ver ‘ Ru ant dageR Seeet

“| here \nowu. Yea Commande abooh cack Lohick ZT
{| esdeed above TW A vesliow 2 ve ine Sahina. Vian \ sper
Lo med Aig hor taeisy Wide dad 2 hesitigcd
38. orn to quistiow 5, is whine enemone wm the
i Clogs sot , Carnses “KRVES ww chase. Sr - MEE Tosa Ip ha,

i hisve Kons, cane, ess Mazer

9S won Shot TT haw seen oc heard a

!

|
14 s

| Pehaber bo is ow the ack vs000894
‘ Case 3:17-cv-00007-GTS-ML Document 104-17 Filed 06/17/19 Page 16 of 25

Xo

- ‘bean a. =

is) ‘Te Ta venss nal Vee LASS,

s,s sti
sto ee, gf bse acd oldie ings pee rea ou Aotl dlass. 0 t.

Se 02 —thsscespecdlol. deena: eo Hats Aislin, Te SHEN eprieenweine asl
ila. inne. aa sheets taceei: Steading sas ||

  
  

J 2SA> hoke_\not piers Ky AS iy ion Se note
nie! C d.
eben Cet,

. Means Vids habe adv.
_ “anole Shiqnusina lous se LISS. T Veal “yaad

se TO Ges

NSS OW line cous dre.

Clase. er re re a lel 0 aX
“_amel ae arene elass canes

ane. heed Man.

  

ee

      
 
 

eS tw, Nee a has

S__adsovl- W Vuoe Las a 6 ‘

Wave. Mna.ggene. ote sie. MWe Siaasake ackuat heepenal.
YEE ocice Sel .

(HD Soo. sss. ||

 

 
  

Vins 36 Cee. aged _bebever on

~ Wie at Ounel odes

 

  

ap and Spent lee besk.. ae Coney. ty ee Lea of] :

 

=o. Isaak , Separate. Sno}

tN cove. sents _ COMA SAM
ooking Mannes, lu) decom te

 

eg yak,.Ria ht 2" cart tS) ps bes cepeesess
7 Me, Oc WOSenl- iho Mare cCotssemts Sudd- as. “Blacks te! Hue ti sees
Die Si tentige

~ i's a he Or... Vacksr Bee eT do meds tea ess

nas
Ciel statn wn Ss
ante oor Ars. ep

 

eal saith, Soca’. Tw ae Hee race sft
Beet id ree Chaliote aud aes’ He
al, fee tha Peni se iMafy

 

 

 

 

 

atin Lie aay pian: = = ad = a wt Se am
sth i ip ppc eee ngenee =, ranma de ceeeeakricettatei ee IE ee
iter paneer pie i —
= —_—— Lk epee a See \ :
- ee ee re : art
— == — << -e — —_— — - " :
Se aionelii! ita eeite Ses
- a ¥ ; rr
= EE Ea iting Et Syeda ,

 

 

 

“oor
cn
+ FL

Case 3:17-cv-00007-GTS-ML Document 104-17 Filed 06/17/19 Page 17 of 25

|

Le YES, Stet ss Ree ofemmed fap four Fit seep ehenve.
2 Ve (Peve od py OEWNY« Lhe. pug One Co lbreds* Cprdor.f Pye
: fee at of tre wem cak {te Of feo te forech Cp wetAn vA

1p ee DALE be Mer eth Ee deny -kKqew Pk pe perfp were tre
CMC on pap ob perform Se pede h oy Aor We te de

hat

o. jes SIVAN fs yor wy QDerOauds yyw Snreliy fo Cpird-9 Ne
| fe FEIS ) mart vee of DSA FE LAt in Germe™ |

Wo. LD ws wa ity dl, poy ate V7 +o he-v bre
DLP vfs “yt nw tore be-4 ; te Vt Awd by fe rde A? wo -
peer (G whet The vremy yy of De.

OM, Jes Gemedyes PeePJe eye wrerwid te eM be—
Nobt (eR or ged movurg foe mM op tem Sprdnhs of
eo tenes

|
1. Studnrts vine diy Leye Ay or ¢ (eas) O7

: Same 4 pn~es Spex le ey} bert we Nef uve ry

i gebent thet nov fo not fee ASAE yO

i4 ‘ ba drerg are f Gof le g weer, Aw$nwtbly rye + i & Nowe HQ fre
i a iia CVE pre re 27 Ab ae? uy Orephy
i 7X 7” <

|

. No, Leve never brerd ery ne pprepy ude  Cotirorfy

/%

Jae Nes tin Net ower of oy PespAOS 9A Sociml wedy

|

fo,Pve heerd of fie gMnednon fod 7 Lert be por
SPS FRC be FR sevden$, Tad betPer Hs fur

| tek Phe spubend ke ged ftda Susbeniean 2 Mpoevd Fer suy ayy
Nene sufe Seb ly fue finetat brug favwid even VQ090834 Woe
have & Sbrdots nent d My SQ er Clary era
Case 3:17-cv-00007-GTS-ML Document 104-17 Filed 06/17/19 Page 18 of 25

ee 12 ee a eitenaiile’ | eek Gian winger y Le 79. hw
i —_ Sc OI AB) an Cl batbenn ONL, Le COG

t- og * he. ATL. ao Hew
heat My CAS: 2D. MOLES uvese_ Oy ; ilag

dey @ a
ot 14 f> fn. Ae AEAN OI A Copcer “SPH was

cone eA eS. a ; :
mene a an V4 ON Win. Macy fds. 7p tGate HEN

‘i PAC YS). me d..

me. YAS. PERS LCA] Iv. .

. Cutie weeks. —Leadeher  Ovretiae cr SHded de

fA
[Pen Rog Abtide PP tcf SS WANe

en co 2 =. 5 See iemenectainas ;
all ‘L wm CMe asc of: ul hat: o —Vowe_ _ be MECN —Glanraiye

An. Rthe ples And tues. Wo US Ces ES? ted

 

| 2. WYO. Ace Merk | A. you ue ae

 

Ra stne.. SecuPS aye aK
: tee ALC -.U Uead, OSS] 4r 2. _b ot =
Pearle. ee a OVE rea ee la

ee see eee —

he T. WEAC Ale... Hawes _senoy! — OU Class: _ Apa

PORE... bw Bot: lA _ pA. Pere Wee, clo Cul

CP Ye. Wd we ~My SI nok wir ul

Cots Ors.

61. Soar. nes... Peckle . BAY “Sweul. om fue. ever

HUCenpea ony . One. 1A APSO Lou Cor CODA ANS.

Le MAH Flare 4 Ve. _ Phen. tear: -

PS. be deren OO. Hime DO...

IFoo. LWMow Sega _ the Video _ LO. eee 1

Wateke breee.. 60rnc. beth Had, “Pica, dy Inca es

HOA ay cr ES. byt. were. MAS Nev Fr enn. DAA by

MY SHdens ond, Perk. Reading -iarenbenin wes

‘W[Goree-e/k

 

VS000922 —

 
Case 3:17-cv-00007-GTS-ML Document 104-17 Filed 06/17/19 Page 19 of 25

ee)

‘Vi -

 

He ACD.. , e has... -Chhonged “Hoa. - Sectng, DD. mes. _ ~ _
oo ances
Mes, es pas, & 2. same tines _ ges JM Ape ak. Yo

[Ten _gretty, sure. She aSSges_ He, groups, She. wsucllg —

Wjust Quits A weu. seating hited oa le smart Beard.
fies, Hey dio
Nok. vecl\ ly _ Some noche tue, » sust tal clet oe

a

4 colored student Gee. -sithag. cin the back cwmwe.
Sard “ony coals: {JOU ONG Sor:

 

 

 

a ete, Aco". eats (ENE e8sgned, te on YU hink’ Mac, Dyer see
_ Ay thet on. puree ,Slets toe mee. seep et ;
_ _ 1 Ress, Pea 90.8. ha) ore Te oe — _

 

Nep.. mats Jnas_ een, ers ae _ _ - -

 

 

 

Nes, Ow,T.saur soe sndem oa. au “ceo. oe
p besa duadbe 34 veal. My, —Aidnte ober we eecauce We

= _ rACOLAN. Na LOCO LONG _ ee sper ON tp ecepe _
NOT say cad ead. Some oC MBB oeeks wh

. ie

  
 

WOME. A Dow, loecause

mae. He

hy, ot. just mg — a
Fhe. sooth Chak, A ree a\\_
nee ta tating —6 char,

 

a Ste es SS

 

 

 
he 3:17-cv-00007-GTS-ML Document 104-17 Filed 06/17/19 Page 20 of 25

  

a LV4/le
of 3 tees. Some fun ad aes ort. a fan

 

@s Mae yo y
{$0 sue God team se)

LYO.« a —
1 EM hes ws ih. fowl dod a! ue us ¢ Liuaber an Heat 4

Ie 9 fo

 

Yes T HAL TE Wats aco “Hat ile? the tut

jReate week Inlataer

INO Agi rtdlt, F- At he (ach, seore GE Cl
WOE MAM $.. SOT lord. ot AE! buf i

€ Lee iets a

 

HC s 4 erE Uh LAngea ule A Hee (lass hak nO er

eae DEFensiwl or Tad {apd pe

NO ONG 1s HOOF dihrecmecdhu! in He tua ce

WWE CIA HOES but vome Limes ves

T saw & fost On: HW tc Pegathay Soovethy dhsct
(a a SOC TOES

) MO.

VS000913

 

 
Cage 3:17-cv-00007-GTS-ML Document 104-17 Filed 06/17/19 Page 21 of 25

fat ~ Fog

 

A. Ves, CoalHele times a On c, +tove. bee easy, a re wld ae Le. end. é..

“&

i Lee ks and (ag couple other Heres. : be ess we, Hee hedval
a se eouldah ght peat de Cee ert ke,
4 Nes
Senta’ fy mc

‘ i wih at “ Daur... nies"
Ales i be Se ch tlh. Hes cts daaind eC I 5: _ . - see wes ms fae

z.
n A

f Be * we i bn iy a UPR.
4 Jo! ay fay ‘ ted Tis? rey hie,

ge

 

: ppt: ete, bak . ree Eley fe. bs. aswel wet
ae tye! _

 

VS000826

 

 

 
Case 3:17-cv-00007-GTS-ML Document 104-17 Filed 06/17/19 Page 22 of 25

Net. i2.\

 

“ay a
§ fue. Dae elss - nfs, Sethe Vocal. $2. Med wwe LENS, Stok. t Sank J

ale clgoens i in Hie ’b a, ‘

a, . & es a
Yes fe Ree Ispes vate bee Lares, roy. sa. 5PM. WD 6S Bes

Sef] Seas. bth Aye. ckeethe sellin (year serv LOS :

 

x, es Lise | ee 3 ty wu badhes.. git SAL a SVS “ance ace lh, boo} aa
o. Q
Game luda des SPM mand. yell acess Ae ROOM

- a . os were ee ‘ |

Se Detheeg — Wate. AS | 45. Depeel ee » Cee.

Peavy. just eteuie. We Sexenk IM. Men

tO ee le MASE, . ikea (her 2vle  .
; 5 .

x io. es 6 Vaca. Wad sre Vee3 5

 

Cou Vina ceMey ss, der
eles, Heat Shae, LoS Ke iS
; Lae Lohwete She, one, a. ea

 

 

Teas Conte. ene lil Bide aE Eh deat

a pte eg Setesccilecaormoeoel 4 = ‘

Tk sea hk fon a: Smet
Sy Sot ot C82 eh. rl his ew ot mag ree
Pac. dat, ‘ Wi Feemceralel otic Nie=e ‘

  

\o. Len Me. Depee & Nees Se suche A 7 x euty, gethy

Suse See doses re je adednly hast te \as Tidke: ol Tas
Ae EL stebentse She \es, . n. Cee ox. USY Quonte he Nye i'S
[ewe peed ples eh Mechel

ee
- ee

 

VS000919

Je Neg Ms Quer ANS _theaged, : We. Seeds, i A? Nass. J. hick ae. wi tne, —-2S-
He 3:17-cv-00007-GTS-ML Document 104-17 Filed 06/17/19 Page 23 of 25

, Case 3:17-

NS =:
i i* S

RA

~~

°

laiq

 

WS... 3.07 H 4nes due: 0. TOG We stents Asropt Hive

| \es ee
asec. .en.wnere_.we. Sil SMe mes she vullt ASI

| ie . os
| SBS, WOU 1G, Cut, Sil@ comments...

 

“all

\YeS., -SuDeCEr wae MEMES. She purl armani

KO. -
|J-Nok_ Specie Suet mainly entire clas

8
GI Wes twit ve speeds Fowl UY abou Keeting.

Seq agate. oo ¢
6|| 0

 

VS000883

 
if 3:17-cv-00007-GTS-ML Document 104-17 Filed 06/17/19 Page 24 of 25

\2}0](4

Ney twice, Yue-qo Suaaike bello

_ IR) Yes, sealers) yes

BB) OWS a :

SO BAe. mhostacl $e-Suk Soy Latha e-

carey PryadleAdK dnl OMS Dye io.
Bives bak ity Yoon

0 No a

_— ) WStial ly thes alePeaple_,

(Stay yn prithor

lo

s

 

 

 

 

 

VS000881
wiomwensn ne Off yes MT AS Dad meu. Pree

Pe ted Document 104-17 Filed 06/17/19 Page 25 of 25

a

    
   
   

 

rf wf, t tiny on 5 .
Sy i hag Fa ee ai
t f Sie. Pane nb gf di Eg = = si eles Vieres rere :

LEM 7)
H > eee thn tt eee a Wee ag ca
: — Pate wiry Vem her’s vdeo Shank _ : ~ : mente
UES She pick? deadly NPhoge. ny ae a

: | Stet 2,2 Sct Seana amines :

end ir Yaiee. Spain SS tnt SE

7 oe Mleny u Ay Ma’,
‘ase Valin, “y Seine Dy waa Yorn
| j-Sttae.6 Re Woh G- ny Me Plescy. eA

zi - Udder bran, CW AltLENN, rad

TM pe fo ty ken th” y Ade J. oe ce | hejyler Sets orate mei
i Th wh i, i ~ Or te ce Sr i eter a
pte $Sle, ep L Gq Meee —-~.

WT i= rec tel aan Ye “ AEes Stee ee
” akocherts 7 LW 2 7 a
Video s | , M bend Srawen rhe.
. Smit
| ly dew YELL, ; ° - Y teh, Fe) Video
& Sik =f Bete Ct eV : a

T de wy i hal, he hag btites Ny ef ————a ——— S——=

(gstieu A
| Prete be Adbtessend | bed. fe i ME

vso000905
